DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 04 November 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (US-20170231571-A1).
Regarding claim 1, Rogers teaches an apparatus comprising: a resonant sensor having an inductive element and a capacitive element (Here, inductively coupled sensors comprising LC resonators with capacitive electrodes show systematic responses to sweat collected in microporous substrates (Rogers, Paragraph [0088]); and a patch to which the resonant sensor is attached or in which the resonant sensor is integrated, with the patch being attachable to tissue (FIG. 12 illustrates a fabrication method for a sweat patch and an adhesion test on skin (Paragraph [0148], Figure 12); Provided herein are epidermal microfluidic sweat patches for daily wear as personal healthcare monitoring systems that are highly conformable and stretchable. The patches allow for the non-invasive determination of sweat rate, sweat volume, and biomarker concentration, thereby providing clinically reliable information 
Regarding claim 2, Rogers teaches the apparatus of claim 1, wherein the resonant sensor is flexible with the inductive element structured as an electrically conductive coil on a polymer film (FIG. 1a shows images and schematic illustrations of a typical device (22×28 mm.sup.2 for the surface area of the substrate, and 10×15 mm.sup.2 for the dimension of the sensor) that includes an inductive coil and a planar capacitor formed with interdigitated electrodes (Paragraph [0091]); a functional substrate is an elastomeric substrate… the functional substrate is selected from the group consisting of polydimethylsiloxane (PDMS), polyurethane, cellulose paper, cellulose sponge, polyurethane sponge, polyvinyl alcohol sponge, silicone sponge, polystyrene, polyimide, SU-8, wax, olefin copolymer, polymethyl methacrylate (PMMA) and polycarbonate (Paragraph [0014])).
Regarding claim 3, Rogers teaches the apparatus of claim 2, wherein the capacitive element includes dielectric material between conductive lines of the electrically conductive coil (an inductive coil and a planar capacitor formed with interdigitated electrodes (Paragraph [0091]); the functional substrate has a dielectric constant greater than or equal to 2.0 (Paragraph [0014]); wherein the inductive coil and the planar capacitor being interdigitated reads on the dielectric material being between the conductive lines of the electrically conductive coil).
Regarding claim 4, Rogers teaches the apparatus of claim 1, wherein the inductive element is conductive trace material with the conductive trace material encapsulated (The coil consists of four turns of thin copper traces in a filamentary serpentine design that affords both flexibility and 
Regarding claim 5, Rogers teaches the apparatus of claim 1, wherein the apparatus is a bandage to protect the tissue to which the bandage is attached during a healing process of the tissue (Attachment of the sensor onto the skin (FIG. 1e) using a thin layer of commercial spray-on bandage as adhesive leads to reversible skin/sensor bonding that can withstand significant extension and compression of the skin with sufficient mechanical strength to prevent delamination (FIGS. 1f and 1g) (Paragraph [0093, Figures 1f and 1g); This technology relates to self-diagnostic systems for monitoring an individual's health state by tracking color changes of indicators within the devices by the naked eye or with a portable electronic device (e.g., a smartphone). By monitoring changes over time or trends, the disclosed devices may provide early indications of abnormal conditions (Paragraph [0153])).
Regarding claim 6, Rogers teaches an apparatus comprising: a resonant sensor having an inductive element and a capacitive element (Rogers, Paragraph [0088]); a patch to which the resonant sensor is attached or in which the resonant sensor is integrated, with the patch being attachable to tissue (Paragraphs [0148], [0153], Figure 12), the patch and resonant sensor structured such that, when contacting the tissue, dielectric of the contacted tissue contributes to capacitance of the resonant sensor to affect a resonant frequency of the resonant sensor (Paragraphs [0088], [0092]); a set of antennas (Interrogation occurs through external coils placed in physical proximity to the devices (Paragraph [0088]); wherein the external coils are considered to read on the claimed antennas); and a network analyzer to couple to the set of antennas to interrogate the resonant sensor (The electrical responses of the sensors are evaluated using a HP 4291A impedance analyzer (Agilent Technologies, Santa Clara, Calif., USA) with a frequency range from 1 MHz to 1.8 GHz. The analyzer connects to a one-turn hand-wound copper primary coil whose resonance frequency is significantly different from the sweat sensor. The coil is placed 2 mm away from the sweat sensor during the measurement (Paragraph 
Regarding claim 7, Rogers teaches the system of claim 6, wherein the resonant sensor is flexible with the inductive element structured as an electrically conductive coil on a polymer film (Paragraphs [0014], [0091]).
Regarding claim 8, Rogers teaches the system of claim 6, wherein the resonant sensor and the patch are structured together as a bandage to protect the tissue to which the bandage is attached during a healing process of the tissue (Paragraphs [0093], [0153], Figures 1f and 1g).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Puttlitz (US-20190162606-A1).
Regarding claim 9, Rogers teaches operations to interrogate the resonant sensor, with the patch attached to tissue, at a number of different times using the set of antennas and the network analyzer (The primary coil provides a time varying electromagnetic field that induces alternating voltages in the sweat sensor (Rogers, Paragraph [0106])); monitor the resonant frequency of the resonant sensor from the interrogation at each time of the number of different times (By monitoring changes over time or trends, the disclosed devices may provide early indications of abnormal conditions (Paragraph [0153])); and evaluate status of the tissue from the monitored resonant frequencies (Paragraph [0153]). However, while Rogers alludes to a system comprising a one or more processors and a storage device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rogers so as to incorporate one or more processors and a storage device comprising instructions, which when executed by the one or more processors, cause the system to perform operations as taught by Puttlitz so as to allow for the computerization of the system in order to implement the steps, such as allowing for computer determination of change in resonant frequency (These electrical signals can be analyzed to determine the properties of the antenna and include, but are not limited to, the resonant frequency, response magnitude of the S parameters, and impedance (Puttlitz, Paragraph [0043])).
Regarding claim 10, Rogers in view of Puttlitz teaches the system of claim 9, wherein the operations to evaluate the status of the tissue include operations to identify changes in the monitored resonant frequency as a function of time (Rogers, Paragraph [0153]), however Rogers fails to explicitly disclose that the operations to evaluate the status of the tissue also includes operations to correlate the identified changes (in the monitored resonant frequency) to a healing status of the tissue. Puttlitz 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rogers in view of Puttlitz so as to incorporate correlating identified changes in the monitored resonant frequency to a healing status of the tissue as taught by Puttlitz as changes in the monitored resonant frequency are indicative of the healing status of the tissue (Puttlitz, Paragraph [0065]).
Regarding claim 11, Rogers in view of Puttlitz teaches the system of claim 10, wherein Rogers fails to explicitly disclose that the operations to identify changes and to correlate the identified changes include identification of a shift of the monitored resonant frequency to lower frequencies with increase in time, from an initial interrogation of the resonant sensor with the patch attached to the tissue, as a healing of the tissue. Puttlitz discloses that the operations to identify changes and to correlate the identified changes include identification of a shift of the monitored resonant frequency to lower frequencies with increase in time, from an initial interrogation of the resonant sensor with the patch attached to the tissue, as a healing of the tissue (Puttlitz, Paragraph [0065], Figure 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rogers in view of Puttlitz so as to incorporate that the operations to identify changes and to correlate the identified changes include identification of a shift of the monitored resonant frequency to lower frequencies with increase in time, from an initial .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Puttlitz as applied to claim 9 above, and further in view of Subramanyam (US-20100008825-A1).
Regarding claim 12, Rogers in view of Puttlitz teaches the system of claim 9, wherein the operations include operations to scan the resonant sensor to measure the changes in morphology of the tissue (Rogers, Paragraph [0153]), but Rogers fails to explicitly disclose using the set of antennas and network analyzer to detect a phase and a magnitude of each of a S11 scattering parameter and a S21 scattering parameter. Puttlitz discloses using a set of antennas and network analyzer to detect a phase and a magnitude of a S11 scattering parameter (A second antenna variant, illustrated in FIG. 5, also uses a dipole configuration. But for this antenna variant, only the S11 parameter is obtained (Puttlitz, Paragraph [0046]); The S-parameters of the antenna can be obtained by the connected network analyzer 26 (Paragraph [0050]); wherein while Puttlitz explicitly discloses obtaining the S-parameters of the antenna by the connected network analyzer and detecting a magnitude of a S11 scattering parameter, Puttlitz fails to explicitly disclose detecting a phase of a S11 scattering parameter, however, detecting a phase of a S11 scattering parameter is considered to be inherent in detecting a S11 scattering parameter as a scattering parameter is made of a phase and a magnitude (MPEP 2163.07(a))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rogers in view of Puttlitz so as to incorporate using the set of antennas and network analyzer to detect a phase and a magnitude of a S11 scattering parameter as taught by Puttlitz as an S11 parameter increases the signal strength (In brief, increasing the spacing between wires increases the signal strength but also increases the noise. Higher frequency harmonics also result in a stronger signal but greater noise (Puttlitz, Paragraph [0049])).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rogers in view of Puttlitz so as to incorporate using the set of antennas and network analyzer to detect a phase and a magnitude of a S21 scattering parameter as taught by Subramanyam as an analysis of a S11 parameter and a S21 parameter can result in higher sensitivity and selectivity of the sensor (Subramanyam, Paragraph [0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791  
                                                                                                                                                                                                      /PATRICK FERNANDES/Primary Examiner, Art Unit 3791